34 F.3d 1065
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.UNITED STATES of America, Appellee,v.Alli HAMMED, Defendant, Appellant.
No. 93-1894
United States Court of Appeals,First Circuit.
September 8, 1994

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF RHODE ISLAND [Hon.  Raymond J. Pettine, Senior U.S. District Judge ]
Ali Hammed on brief pro se.
Arthur R. Silen on brief for petitioner.
Edwin J. Gale, United States Attorney, Margaret E. Curran and Zechariah Chafee, Assistant United States Attorneys, on brief for appellee.
D.R.I.
AFFIRMED.
Before Cyr, Boudin and Stahl, Circuit Judges.
Per Curiam.


1
We have fully reviewed the record and briefs, including defendant's pro se briefs and motions, and conclude the appeal is meritless, largely for the reasons stated in the government's briefs.  To the extent defendant is contending that counsel was ineffective in failing to move to dismiss the indictment because of governmental perjury, we find no ineffective assistance of counsel.  The facts defendant describes do not rise to the level of perjury and do not warrant dismissal of the indictment.  As for the remainder of defendant's ineffective assistance of counsel claims, we do not reach them because they are dependent upon factual assertions outside the record.   United States v. Mala, 7 F.3d 1058, 1063 (1st Cir. 1993), cert. denied, 114 S.Ct. 1839 (1994).  All of defendant's motions, including  his request for transcripts, to correct the presentence report, and to hold the prosecutor and Agent Botelho in contempt, are denied.


2
Affirmed.